DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 11/08/21 has been entered as it restores the specification to its original form.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Applicant has amended independent claim 1 to require the introduction of carbon dioxide into the formation so that the mixture of the first solution and the second solution decreases to be less than 4.0 as a result of carbonic acid generation upon introduction of the may occur.  Throughout the single paragraph in which an embodiment containing carbonic acid is described, every instance that mentions carbonic acid uses the conditional term may; “When carbon dioxide gas is dissolved in water, carbonic acid may be generated;” “This interaction may generate carbonic acid and decrease the pH of the mixture of the first solution and the second solution;” “Consequently, the introduction of carbon dioxide gas into the subterranean formation may trigger the mixture of the first solution and the second solution to react and generate nitrogen gas.”  There is no other description present within the specification that describes the actual generation of carbonic acid and/or conditions associated therewith and/or any measures taken to determine a “sufficient quantity” of carbon dioxide that leads to the generation of carbonic acid.  
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass wherein the introduction of carbon dioxide produces carbonic acid in a manner to reduce the pH of the mixture to less than 4.0 which causes/is responsible for the ammonium containing compound and the nitrite containing compound to react to generate nitrogen gas while the specification clearly discloses such carbonic acid generation as something that may occur, but is not definitively shown to occur; for example, how is such a pH level achieved?  Must a particular amount of carbon dioxide dissolve in the mixture so that a particular amount of carbonic acid is generated?  
The level of predictability in the art - because, although in theory the carbon dioxide may produce carbonic acid upon dissolving in the mixture, it is unclear as to under what conditions such definitively occurs and/or if it occurs at all.  Applicant has not defined, for example, amounts of carbon dioxide necessary for such carbonic acid to be generated, temperatures/pressures associated therewith, and/or how much carbonic acid must be generated so as to provide for the pH change as it is unclear if even a small amount of carbonic acid alone would be capable of providing for the necessary pH change.  The Examiner notes, the instant claims do not define such an amount and as such seem to encompass the mere production of any amount of carbonic acid as capable of reducing the pH to the necessary level.  It is unclear if carbonic acid would be generated under any and all conditions encountered and how such directly causes the compounds which are known to react to generate nitrogen gas without carbonic acid to generate nitrogen gas and/or what unexpected results are achieved by use of carbonic acid in such a reaction.
The amount of direction provided by the inventor - because Applicant has not identified any amount of carbon dioxide necessary for injection to generate carbonic acid and/or the subterranean formation conditions such as temperatures/pressures under which the generation 
The existence of working examples - because Applicant does not provide any working examples that show the generation of carbonic acid and/or highlight a pH drop that occurs upon contact of the mixture with the carbon dioxide that may be indicative of such.  The Examiner notes, none of the examples within the specification as filed even indicate pH changes that occur and/or cause the reaction to occur.   Applicant rather merely describes in a single paragraph, [0039], where such a pH reduction is possible/may occur.
Claims 1-4 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended independent claim 1 to require “the carbon dioxide is introduced into the subterranean formation at sufficient quantity that at the temperature and pressure of the subterranean formation the mixture of the first solution and the second solution decreases to be less than 4.0.”  Within the specification as filed, however, Applicant has not described or provided guidance on what such a sufficient amount may be.  Rather, Applicant states in [0039], “...the pH of the mixture…decreases to be less than 4.0 upon introduction of the carbon dioxide gas for the enhanced oil recovery treatment.”  The specification does not provide any indication that a specific amount is provided for pH decreasing purposes, but rather appears to suggest the mere introduction of carbon dioxide for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1, within the amendments made thereto pertaining to “a sufficient quantity” recites “the mixture of the first solution and the second solution decreases to be less than 4.0.”  It is unclear as to how the mixture of first solution and second solution decreases to be less than 4.0 and/or in what way the mixture decreases to be less than 4.0.  It appears Applicant may be intending to claim –the pH of the mixture…decreases to be less than 4.0-, however, clarification is required.
The term "sufficient" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “sufficient” renders the scope of the claim indefinite insofar as because it is unclear as to what quantity is considered a “sufficient” quantity as the specification does not provide a .
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation “in which the mixture of the first solution and the second solution further comprises carbonic acid."  Independent claim 1, however, has been amended to require wherein carbonic acid is generated in the mixture upon introduction of the carbon dioxide gas, and, as such, it is unclear if claim 8 is attempting to recite additional carbonic acid is added to the mixture as a component thereof, i.e. introduced into the subterranean formation as a component from the surface, or, if claim 8 is restating wherein carbonic acid is present in the mixture as a result of the carbon dioxide introduction and generation thereof in a manner different from that which is presented by Applicant’s amendments to independent claim 1.  Clarification is required.
  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 4,232,741 – cited previously) in view of Al-Nakhli et al. (US 2016/0319182 – cited previously).

forming a barrier within a first region of the subterranean formation to isolate at least a portion of the first region from a proximate second region of the subterranean formation, where the first region comprises a greater permeability than the second region (col. 9, l. 21-42), forming the barrier comprising the steps of:
introducing a first reactant and a second reactant into the first region of the subterranean formation to form a mixture, the first reactant comprising an ammonium containing compound comprising NH4Cl and the second reactant comprising a nitrite containing compound comprising NaNO2 (col. 5, l. 3-53; col. 6, l. 28-35) in which the molar ratio of NaNO2 to NH4Cl is as claimed (col. 6, l. 28-35; Table 1); and
introducing carbon dioxide into the subterranean formation (col. 9, l. 33-39), where:		
the reactant solution comprises a foaming agent (col. 7, l. 48- col. 8, l. 26); and 
the mixture of the first solution and the second solution has a pH greater than 4.0 upon introduction in to the subterranean formation (col. 5, l. 54-col. 6, l. 46; Table 1);
the carbon dioxide is introduced into the subterranean formation at sufficient quantity that at the temperature and pressure of the subterranean formation the mixture of the first solution and the second solution decreases to be less than 4.0 as a result of carbonic acid generation upon introduction of the carbon dioxide gas (see explanation below as well as Applicant’s response to arguments page 7 of the previous response, wherein “It is noted that when carbon dioxide is dissolved in water, carbonic acid is typically generated.”) causing the ammonium containing compound and the nitrite 
the barrier diverts a portion of the carbon dioxide away from the first region and into the second region such that the portion of the carbon dioxide operates to displace at least a portion of a hydrocarbon present in the second region and discharge the hydrocarbons from the subterranean formation (col. 9, l. 22-42).
With respect to the recitation of the carbon dioxide gas dissolving in the mixture to produce carbonic acid, the Examiner notes, Richardson et al. discloses the introduction of an aqueous liquid carrier comprising the mixture into the formation (col. 5, l. 45-53) with the same stoichiometric amounts instantly disclosed and claimed by Applicant.  The reference additionally discloses wherein the injected fluid is of the delayed and moderated self-foaming solution type, as well as wherein an alternate injection of the slugs of the present type of foam-forming solution (i.e., ammonium containing compound and nitrite containing compound) with slugs of carbon dioxide are injected so as to ensure that substantially all of the permeable openings through the whole vertical extent of the reservoir be plugged (col. 9, l. 22-42).  Although silent to at least a portion of the carbon dioxide gas dissolving in the mixture, i.e., the foam-forming fluid of Richardson et al., since Richardson discloses the same components instantly claimed and disclosed by Applicant, i.e., carbon dioxide and an aqueous mixture comprising the ammonium containing compound and nitrite containing compound, the carbon dioxide of Richardson et al. that is injected in such an alternating fashion would be expected to act in the same manner as claimed, i.e., have at least a portion thereof dissolve in the mixture so as to produce carbonic acid, since it has been held “Products of identical chemical composition cannot have mutually 
With respect to the production of carbonic acid reducing the pH of the mixture of the first solution and the second solution to less than 4.0 so as to cause the foam forming mixture components to generate nitrogen gas in the presence of the foaming agent, Richardson et al. discloses wherein the pH of the mixture is reduced from the initial pH of greater than 4.0 so as to cause the generation of the nitrogen gas by reaction of the foam forming components with the foaming agent (col. 2, l. 5-32; col. 5, l. 54- col. 6, l. 11).  Although silent to wherein the production of carbonic acid noted above brings about such a pH reduction, since the reference In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and both Richardson et al. and the instant claims seek to cause foam formation in the formation by pH reduction.  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
Richardson et al. discloses the method as set forth above, wherein the aqueous solution includes both a nitrogen containing compound, such as ammonium chloride, and an oxidizing agent, such as sodium nitrite (col. 6, l. 28-35).  The reference, however, is silent as to wherein a first solution containing the nitrogen-containing/ammonium-containing compound and a second solution containing the oxidizing agent/nitrite-containing compound is introduced into the subterranean formation.
Al-Nakhli et al. suggests reaction of a first solution containing an ammonium compound with a second solution containing a nitrite compound that follows the same reaction as set forth by Richardson et al., for the purpose of generating gas and heat within a subterranean formation, such as within fractures ([0039]-[0043]).  The reference further suggests when placing the fluid into the formation, a dual-string coiled tubing is used for the purpose of introducing the reaction components separately, wherein, for example, ammonium chloride is injected in parallel with sodium nitrite using different sides of a dual-stringed coiled tubing for the purpose of ensuring the ensuing reaction therefrom takes place within the desired location within the formation ([0046]).  

With respect to depending claim 3 and further depending claim 4, as set forth above within the rejection of claim 1, Al-Nakhli et al. suggests the introduction of the first and second solution into the subterranean formation separately, and, further, wherein the first solution is introduced into the subterranean formation through a first conduit and the second solution is introduced into the subterranean formation through a second conduit ([0046]; see rejection above with respect to claim 1 and motivation as set forth therein).
With respect to depending claim 8, Richardson et al. discloses wherein the mixture of the first solution and the second solution further comprises carbonic acid (col. 6, l. 3-11).
With respect to depending claim 9, Richardson et al. discloses an acid tolerant surfactant (col. 7, l. 48-col. 6, l. 26, wherein it is noted such surfactants are used with a solution that is buffered to an acidic pH, and, as such, the surfactants are considered acid tolerant).
With respect to depending claim 12, Richardson et al. discloses the foam generated by the components instantly disclosed by Applicant in a ratio that overlaps that which is instantly In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, as well as wherein the viscosity thereof can be increased by inclusion of a thickening agent, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 13, Richardson et al. discloses a first region of high permeability and second region of low permeability (col. 8, l. 60- col. 9, l. 62).  Although silent In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 14, Richardson et al. suggests the method of diverting a subsequently injected carbon dioxide as noted above in the rejection of claim 1.  Although silent to the gas to oil ratio of hydrocarbons discharged from the subterranean formation as claimed, it would have been an obvious matter of choice and design to one having ordinary skill in the art to try the method of Richardson et al. in a subterranean formation having such a gas to oil ratio in order to ensure oil can be recovered from substantially all of the reservoir (col. 9, l. 40-42; the Examiner notes, as presently written, the claim does not specify whether the ratio is the initial ratio of the formation or the ratio of the treated formation, and, as such, is being considered as set forth above).
With respect to depending claim 15, Richardson et al. discloses the method as set forth above with respect to independent claim 1, wherein it is suggested that subsequently injected fluids, i.e., carbon dioxide, are diverted (col. 9, l. 22-42).  Although silent to the percentage thereof that is diverted, since Richardson et al. provides for a first region that is at least as more In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 16, Richardson et al. discloses the foam generated by first and second reactants, wherein such reactants are the same as those disclosed and claimed by Applicant.  Such a foam is further disclosed to be capable of diverting carbon dioxide.  Although silent to the viscosity of the generated foam, and, therefore the difference in viscosity thereof with respect to the carbon dioxide, since Richardson et al. discloses the reaction of the same two solutions as instantly claimed to produce the generated foam, the viscosity of the generated foam would be expected to be capable of achieving the same range as claimed.  If there is any difference between the viscosity of the generated foam of Richardson et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, i.e., for diverting a subsequently injected In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. in view of Al-Nakhli et al. as applied to claim 1 above, and further in view of Ziauddin et al. (WO 2014/149524 – cited previously).
With respect to depending claim 2, Richardson et al. in view of Al-Nakhli et al. provides for the method as set forth above with respect to claim 1, wherein Richardson et al. discloses the aqueous solution to include the foaming agent (col. 7, l. 48 – col. 8, l. 26).  As noted in the rejection above, Richardson et al., in view of Al-Nakhli, provides for injection of separate first and second solutions as claimed.  Although silent to specifying the provision of the foaming agent as with the second solution, Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a foaming agent is also present ([0023]); the first and second material mix and react in a subterranean formation so as to create a foam (abstract; [0019]-[0020]).  The second material may be introduced simultaneously with the first material, or after placement thereof ([0011]) and the foaming agent may be added to either the first or second solution ([0023]).  Since Ziauddin et al. teaches the same reaction mechanism for producing foam downhole as Richardson et al., wherein the foaming agent may be added to either the ammonium chloride or sodium nitrite, it would have been obvious to one having ordinary skill in the art to try adding the surfactant of Richardson et al. in view of Al-Nakhli et al. to the second solution, since, as suggested by 
With respect to depending claims 10 and 11, Richardson et al. in view of Al-Nakhli et al. suggests the method as set forth above, wherein Al-Nakhli et al. teaches the first and second solution introduced as the first and second solution into the subterranean formation, wherein the first and second solution are further disclosed as injected separately down individual tubing strings within a dual-string coiled tubing ([0046]).  The reference, however, is silent to as to the criticality of injection of each solution as in a serial manner or simultaneously as claimed in depending claims 10 and 11.  Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a foaming agent is also present ([0023]); the first and second material mix and react in a subterranean formation so as to create a foam (abstract; [0019]-[0020]).  The second material may be introduced simultaneously with the first material, or after placement thereof ([0011]).  Since Ziauddin et al. teaches the same reaction mechanism for producing foam downhole as Richardson et al., it would have been obvious to one having ordinary skill in the art inject the first and second solution in a serial manner or simultaneously as suggested by Ziauddin et al. since either method is capable of emplacing two reactive components capable of generating a foam downhole and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Response to Arguments
The Examiner acknowledges Applicant’s amendments to the specification to place [0039] back to its original form.  As such, the amendment has been entered.
The Examiner acknowledges Applicant’s comments pertaining to the introduction of carbon dioxide into the formation at sufficient quantity and the indication that such is supported by original [0039].  However, it is the position of the Office that the statements made in [0039] are not sufficient to support the amendments made to independent claim 1.  The Examiner acknowledges the paragraph describes “…when carbon dioxide is introduced to the subterranean formation, at least a portion may be dissolved within the mixture of the first solution and the second solution,” however, such in itself does not describe specifically injected the carbon dioxide in an amount that is sufficient to generate carbonic acid at the temperature and pressure of the subterranean formation.  Should such disclosure be considered sufficient to support the amendments made to independent claim 1, it would appear the mere introduction of carbon dioxide for EOR purposes is what is a “sufficient quantity that at the temperature and pressure of the subterranean formation the mixture of the first solution and the second solution decreases to be less than 4.0.”
The Examiner acknowledges Applicant’s further comments pertaining to wherein “that something could or should occur includes the instance that is DOES occur,” along with analogy to wherein “the fork may have 4 tines” as providing for “the fork has 4 tines.”  However, it is the position of the Office that such a comparison is not equivalent in that although a fork may have 4 tines, such can be clearly shown through description and/or drawings thereof while in the instances of a chemical reaction, wherein two compounds react to bring about the formation of a particular product, such a reaction may only occur as a result of carefully constructed conditions, 
Applicant's arguments with respect to the rejections of claims under 35 USC 112(a) have been fully considered, but they are not persuasive.  Applicant asserts generation of carbonic acid from water and carbon dioxide is a reaction known to those skilled in the art and one skilled in the art can easily determine generation of carbonic acid at a known temperature, pressure and carbon dioxide concentration.  Applicant asserts the volume of carbon dioxide needed is not a parameter that can be generically provided by the Applicant as such would depend on the initial pH as more/less carbonic acid would need to be generated to reach “less than 4.0.”  Applicant asserts it is not realistic to disclose the specific volume of carbon dioxide to be provided for every possible combination of temperature and pressure which could feasibly be encountered in a subterranean formation when such determination is wholly within the abilities of one skilled in the art.  The Examiner respectfully disagrees.  Applicant’s disclosure merely provides for introduction of carbon dioxide for enhanced oil recovery purposes and notes in a single paragraph wherein as a result of such introduction of carbon dioxide for EOR, carbonic acid may be generated.  Applicant has not defined any measures taken and/or protocols used for determining a “sufficient quantity” of carbon dioxide that is to be injected so as to cause the pH decrease, and, it appears if anything the carbonic acid generation may be a mere result of introduction of carbon dioxide used in amounts for EOR.  Should Applicant maintain that the specification provides for the carbonic acid generation as instantly claimed, it would appear a reference suggesting introduction of carbon dioxide in amounts for EOR would also provide for 
Applicant’s amendments with respect to the 35 USC 112(b) rejections as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.
Applicant's arguments with respect to the rejections of claims over the prior art have been fully considered but they are not persuasive.  Applicant notes the amendments made to independent claim 1, and asserts Richardson fails to explicitly or inherently teach or fairly suggest “the mixture of the first solution and the second solution has a pH greater than 4.0 upon introduction in to the subterranean formation” and “mixture of the first solution and the second solution decreases to be less than 4.0 as a result of carbonic acid generation upon introduction of the carbon dioxide gas.”
Applicant asserts there is no indication of reducing the pH to below 4.0; although the reference does not explicitly disclose such a step, it is the position of the Office that Richardson et al. provides for the same mechanism by which the pH reduction takes place in the instant application, i.e., the injection of carbon dioxide in an amount used for enhanced oil recovery, and, as such, the generation of carbonic acid and associated pH reduction would necessarily result; if there is any difference with such a pH reduction, the Office maintains such would have been obvious (see explanation within rejection above). 
The Examiner acknowledges Applicant’s comments pertaining to Richardson’s disclosure of the pH in a range of 5.5 to 7; however, the Examiner notes, such is disclosed as a preferred range, while it is indeed disclosed wherein the pH be disclosed as acidic, and, as such, 
Applicant asserts Richardson makes proactive interventions to prevent the pH from dropping below 5.5, but such is not explicitly disclosed by Richardson; rather, examples are indeed given wherein the pH is below 5.5 (see Table 1).  
Applicant further asserts the pH difference has a significant impact on performance of foam generation, however, the Examiner notes, Richardson discloses the same mechanism as Applicant by which the carbonic acid is generated so as to cause the instantly claimed pH reduction, and, as such, the Examiner maintains the obvious nature of such would be achievable to one having ordinary skill in the art through routine experimentation.  
Since Applicant has presented no further arguments pertaining to the rejections and elements associated with Al-Nakhli and Ziauddin, the rejections thereof are maintained on the grounds of record.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/12/21